UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-1561 Name of Registrant: Putnam Vista Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: Beth S. Mazor, Vice President Putnam Vista Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 7/31/06 Date of reporting period: 07/01/2006 - 06/30/2007 Item 1: Proxy Voting Record Registrant : Putnam Vista Fund Accredited Home Lenders Holding Company Ticker Security ID: Meeting Date Meeting Status LEND CUSIP9 00437P107 09/14/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Increase in Authorized Common Mgmt For For For Stock 3 Right to Adjourn Meeting Mgmt For For For 4 Transaction of Other Business Mgmt For Against Against Actuant Corp Ticker Security ID: Meeting Date Meeting Status ATU Cusip 00508X203 07/07/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase Authorized Common Stock Mgmt For For For 2 Approve Executive Incentive Bonus Mgmt For For For Plan Actuant Corp. Ticker Security ID: Meeting Date Meeting Status ATU CUSIP9 00508X203 01/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Arzbaecher Mgmt For For For 1.2 Elect Gustav Boel Mgmt For For For 1.3 Elect Thomas Fischer Mgmt For For For 1.4 Elect William Hall Mgmt For For For 1.5 Elect Kathleen Hempel Mgmt For For For 1.6 Elect Robert Peterson Mgmt For For For 1.7 Elect William Sovey Mgmt For For For Elect Dennis Williams Mgmt For For For Elect Larry Yost Mgmt For For For Aeropostale Inc Ticker Security ID: Meeting Date Meeting Status ARO CUSIP9 007865108 06/20/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Julian R. Geiger Mgmt For For For Elect Bodil Arlander Mgmt For For For Elect Ronald Beegle Mgmt For For For Elect John Haugh Mgmt For For For Elect Robert Chavez Mgmt For For For Elect Mindy Meads Mgmt For For For Elect John D. Howard Mgmt For For For Elect David Vermylen Mgmt For For For Elect Karin Hirtler-Garvey Mgmt For For For 2 Amendment to the 2002 Long-Term Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For AES Corp. Ticker Security ID: Meeting Date Meeting Status AES CUSIP9 00130H105 06/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Darman Mgmt For For For Elect Paul Hanrahan Mgmt For For For Elect Kristina Johnson Mgmt For For For Elect John Koskinen Mgmt For For For Elect Philip Lader Mgmt For For For Elect John McArthur Mgmt For For For Elect Sandra Moose Mgmt For For For Elect Philip Odeen Mgmt For For For Elect Charles Rossotti Mgmt For For For Elect Sven Sandstrom Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS. Albemarle Corp. Ticker Security ID: Meeting Date Meeting Status ALB CUSIP9 012653101 04/11/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect J. Alfred Broaddus, Jr. Mgmt For For For Elect John Gottwald Mgmt For For For Elect William Gottwald Mgmt For For For Elect R. William Ide III Mgmt For For For Elect Richard Morrill Mgmt For For For Elect Seymour Preston III Mgmt For For For Elect Mark Rohr Mgmt For For For Elect John Sherman, Jr. Mgmt For For For Elect Charles Stewart Mgmt For For For Elect Harriet Taggart Mgmt For For For Elect Anne Marie Whittemore Mgmt For For For 2 Ratification of Auditor Mgmt For For For Altera Corp. Ticker Security ID: Meeting Date Meeting Status ALTR CUSIP9 021441100 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For P. DAANE. 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. REED. 3 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. FINOCCHIO, JR. 4 ELECTION OF DIRECTOR: KEVIN Mgmt For For For MCGARITY. 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For SHOEMAKER. 6 ELECTION OF DIRECTOR: Mgmt For For For SUSAN WANG. 7 Amendment to the 1987 Employee Mgmt For For For Stock Purchase Plan 8 Ratification of Auditor Mgmt For For For American Eagle Outfitters Ticker Security ID: Meeting Date Meeting Status AEO CUSIP9 02553E106 06/12/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jon Diamond Mgmt For For For Elect Alan Kane Mgmt For For For Elect Cary McMillan Mgmt For For For Elect James O'Donnell Mgmt For For For 2 Increase in Authorized Common Mgmt For For For Stock 3 Ratification of Auditor Mgmt For For For American Greetings Corp. Ticker Security ID: Meeting Date Meeting Status AM CUSIP9 026375105 06/22/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Scott Cowen Mgmt For Withhold Against Elect William MacDonald, III Mgmt For Withhold Against Elect Charles Ratner Mgmt For Withhold Against Elect Zev Weiss Mgmt For Withhold Against 2 2007 Omnibus Incentive Mgmt For For For Compensation Plan Analog Devices Inc Ticker Security ID: Meeting Date Meeting Status ADI CUSIP9 032654105 03/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jerald Fishman Mgmt For Withhold Against Elect John Hodgson Mgmt For Withhold Against Elect F. Grant Saviers Mgmt For Withhold Against Elect Paul Severino Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-based Stock Options 4 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Voting Ann Taylor Stores Corp. Ticker Security ID: Meeting Date Meeting Status ANN CUSIP9 036115103 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Grayson Mgmt For For For Elect Michael Trapp Mgmt For For For 2 Management Performance Mgmt For For For Compensation Plan 3 Ratification of Auditor Mgmt For For For Assurant Inc Ticker Security ID: Meeting Date Meeting Status AIZ CUSIP9 04621X108 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michel Baise Mgmt For For For Elect Howard Carver Mgmt For For For Elect Juan Cento Mgmt For For For Elect Allen Freedman Mgmt For For For 2 Ratification of Auditor Mgmt For For For Axis Capital Holdings Limited Ticker Security ID: Meeting Date Meeting Status AXS CUSIP9 G0692U109 05/11/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Geoffrey Bell Mgmt For Withhold Against Elect Christopher Greetham Mgmt For Withhold Against Elect Maurice Keane Mgmt For Withhold Against Elect Henry Smith Mgmt For Withhold Against 2 2007 Long-Term Equity Mgmt For For For Compensation Plan 3 Amendment to Indemnity Provisions Mgmt For For For 4 Ratification of Auditor Mgmt For For For Bard CR Inc Ticker Security ID: Meeting Date Meeting Status BCR CUSIP9 067383109 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Theodore Martin Mgmt For For For Elect Anthony Welters Mgmt For For For Elect Tony White Mgmt For For For 2 Ratification of Auditor Mgmt For For For Barr Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status BRL CUSIP9 068306109 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bruce Downey Mgmt For Withhold Against Elect Paul Bisaro Mgmt For Withhold Against Elect George Stephan Mgmt For Withhold Against Elect Harold Chefitz Mgmt For Withhold Against Elect Richard Frankovic Mgmt For Withhold Against Elect Peter Seaver Mgmt For Withhold Against Elect James Gilmore, III Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 2007 Stock and Incentive Award Mgmt For Against Against Plan 4 2007 Executive Officer Incentive Mgmt For For For Plan Barr Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status BRL CUSIP9 068306109 11/09/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bruce L. Downey Mgmt For Withhold Against Elect Paul M. Bisaro Mgmt For Withhold Against Elect George P. Stephan Mgmt For Withhold Against Elect Harold N. Chefitz Mgmt For Withhold Against Elect Richard R. Frankovic Mgmt For Withhold Against Elect Peter R. Seaver Mgmt For Withhold Against Elect James S. Gilmore, III Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Bear Stearns Companies Inc Ticker Security ID: Meeting Date Meeting Status BSC CUSIP9 073902108 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Cayne Mgmt For For For Elect Henry Bienen Mgmt For For For Elect Carl Glickman Mgmt For For For Elect Michael Goldstein Mgmt For Withhold Against Elect Alan Greenberg Mgmt For For For Elect Donald Harrington Mgmt For For For Elect Frank Nickell Mgmt For For For Elect Paul Novelly Mgmt For For For Elect Frederic Salerno Mgmt For Withhold Against Elect Alan Schwartz Mgmt For For For Elect Warren Spector Mgmt For For For Elect Vincent Tese Mgmt For Withhold Against Elect Wesley Williams, Jr. Mgmt For For For 2 APPROVAL OF AN AMENDMENT Mgmt For Against Against TO THE STOCK AWARD PLAN. 3 APPROVAL OF AMENDMENTS TO Mgmt For Against Against THE RESTRICTED STOCK UNIT PLAN. 4 Amendment to the Capital Mgmt For For For Accumulation Plan 5 APPROVAL OF THE 2007 Mgmt For For For PERFORMANCE COMPENSATION PLAN. 6 Ratification of Auditor Mgmt For For For 7 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A PAY-FOR- SUPERIOR-PERFORMANCE STANDARD. Becton Dickinson & Company Ticker Security ID: Meeting Date Meeting Status BDX CUSIP9 075887109 01/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Claire Fraser-Liggett Mgmt For For For Elect Henry Becton, Jr. Mgmt For For For Elect Edward DeGraan Mgmt For For For Elect Adel Mahmoud Mgmt For For For Elect James Orr Mgmt For For For 2 RATIFICATION OF SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 AMENDMENT TO THE 2004 Mgmt For For For EMPLOYEE AND DIRECTOR EQUITY-BASED COMPENSATION PLAN 4 CUMULATIVE VOTING ShrHoldr Against Against For Berkley WR Corp. Ticker Security ID: Meeting Date Meeting Status BER CUSIP9 084423102 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Robert Berkley, Jr Mgmt For Withhold Against Elect Mark Brockbank Mgmt For Withhold Against Elect Ronald Blaylock Mgmt For Withhold Against Elect Mary Farrell Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Big Lots Inc Ticker Security ID: Meeting Date Meeting Status BIG CUSIP9 089302103 05/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Berger Mgmt For For For Elect Sheldon Berman Mgmt For For For Elect Steven Fishman Mgmt For For For Elect David Kollat Mgmt For For For Elect Brenda Lauderback Mgmt For For For Elect Philip Mallott Mgmt For For For Elect Russell Solt Mgmt For For For Elect James Tener Mgmt For For For Elect Dennis Tishkoff Mgmt For For For 2 Ratification of Auditor Mgmt For For For BJ Services Co Ticker Security ID: Meeting Date Meeting Status BJS CUSIP9 055482103 01/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Don Jordan Mgmt For For For Elect William White Mgmt For For For BMC Software, Inc. Ticker Security ID: Meeting Date Meeting Status BMC Cusip 55921100 08/22/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director B. Garland Cupp Mgmt For For For Elect Director Robert E. Mgmt For For For Beauchamp Elect Director Jon E. Barfield Mgmt For For For Elect Director John W. Barter Mgmt For For For Elect Director Meldon K. Gafner Mgmt For For For Elect Director Lew W. Gray Mgmt For For For Elect Director P. Thomas Jenkins Mgmt For For For Elect Director Louis J. Lavigne, Jr. Mgmt For For For Elect Director Kathleen A. O'Neil Mgmt For For For Elect Director George F. Raymond Mgmt For For For Elect Director Tom C. Tinsley Mgmt For For For 2 Ratify Auditors Mgmt For For For 3 Approve Qualified Employee Stock Mgmt For For For Purchase Plan Brocade Communications Systems Inc Ticker Security ID: Meeting Date Meeting Status BRCD CUSIP9 111621108 01/25/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For Brocade Communications Systems Inc Ticker Security ID: Meeting Date Meeting Status BRCD CUSIP9 111621108 04/19/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Renato DiPentima Mgmt For For For Elect Sanjay Vaswani Mgmt For For For 2 Reverse Stock Split Followed By a Mgmt For Against Against Forward Stock Split 3 Ratification of Auditor Mgmt For For For Building Materials Holdings Corp. Ticker Security ID: Meeting Date Meeting Status BLG CUSIP9 120113105 05/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Mellor Mgmt For For For Elect Sara Beckman Mgmt For For For Elect Eric Belsky Mgmt For For For Elect James Jennings, Jr. Mgmt For For For Elect Norman Metcalfe Mgmt For For For Elect David Moffett Mgmt For For For Elect R. Scott Morrison, Jr. Mgmt For For For Elect Peter O'Neill Mgmt For For For Elect Richard Reiten Mgmt For For For Elect Norman Walker Mgmt For For For 2 AMENDMENT TO THE 2004 Mgmt For Against Against INCENTIVE AND PERFORMANCE PLAN 3 RATIFY INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTANTS Cadence Design Systems Inc Ticker Security ID: Meeting Date Meeting Status CDNS CUSIP9 127387108 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Fister Mgmt For For For Elect Donald Lucas Mgmt For For For Elect Alberto Sangiovanni- Mgmt For For For Vincentelli Elect George Scalise Mgmt For For For Elect John Shoven Mgmt For For For Elect Roger Siboni Mgmt For For For Elect Lip-Bu Tan Mgmt For Withhold Against Elect John Swainson Mgmt For For For 2 Amendment to the 1987 Stock Mgmt For Against Against Incentive Plan 3 Amendment to the 1987 Stock Mgmt For Against Against Incentive Plan 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING ELECTION OF DIRECTORS BY A MAJORITY VOTE. 5 Ratification of Auditor Mgmt For For For Cameron International Corp. Ticker Security ID: Meeting Date Meeting Status CUSIP9 13342B105 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Patrick Mgmt For For For Elect Bruce Wilkinson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Campbell Soup Company Ticker Security ID: Meeting Date Meeting Status CPB CUSIP9 134429109 11/16/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edmund M. Carpenter Mgmt For For For Elect Paul R. Charron Mgmt For For For Elect Douglas R. Conant Mgmt For For For Elect Bennett Dorrance Mgmt For For For Elect Kent B. Foster Mgmt For For For Elect Harvey Golub Mgmt For For For Elect Randall W. Larrimore Mgmt For For For Elect Philip E. Lippincott Mgmt For For For Elect Mary Alice D. Malone Mgmt For For For Elect Sara Mathew Mgmt For For For Elect David C. Patterson Mgmt For For For Elect Charles R. Perrin Mgmt For For For Elect A. Barry Rand Mgmt For For For Elect George Strawbridge, Jr. Mgmt For For For Elect Les C. Vinney Mgmt For For For Elect Charlotte C. Weber Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREOWNER PROPOSAL ON ShrHoldr Against Against For SUSTAINABILITY REPORT. Capitalsource Inc Ticker Security ID: Meeting Date Meeting Status CSE CUSIP9 14055X102 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Andrew Fremder Mgmt For For For Elect Lawrence Nussdorf Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For APPOINTMENT OF ERNST & YOUNG LLP. CB Richard Ellis Group Inc Ticker Security ID: Meeting Date Meeting Status CBG CUSIP9 12497T101 06/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Blum Mgmt For For For Elect Patrice Marie Daniels Mgmt For For For Elect Thomas Daschle Mgmt For For For Elect Curtis Feeny Mgmt For For For Elect Bradford Freeman Mgmt For For For Elect Michael Kantor Mgmt For For For Elect Frederic Malek Mgmt For For For Elect Robert Sulentic Mgmt For For For Elect Jane Su Mgmt For For For Elect Brett White Mgmt For For For Elect Gary Wilson Mgmt For For For Elect Ray Wirta Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 3 APPROVAL OF THE EXECUTIVE Mgmt For For For INCENTIVE PLAN Ceradyne Inc Ticker Security ID: Meeting Date Meeting Status CRDN CUSIP9 156710105 06/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joel P. Moskowitz Mgmt For For For Elect Richard A. Alliegro Mgmt For For For Elect Frank Edelstein Mgmt For For For Elect Richard Kertson Mgmt For For For Elect William LaCourse Mgmt For For For Elect Milton L. Lohr Mgmt For For For 2 Ratification of Auditor Mgmt For For For CH Robinson Worldwide Inc Ticker Security ID: Meeting Date Meeting Status CHRW CUSIP9 12541W209 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect ReBecca Roloff Mgmt For For For Elect Michael Wickham Mgmt For For For 2 Ratification of Auditor Mgmt For For For Choice Hotels International Inc Ticker Security ID: Meeting Date Meeting Status CHH CUSIP9 169905106 05/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Jews Mgmt For For For Elect John Schwieters Mgmt For For For Elect David Sullivan Mgmt For For For 2 Ratification of Auditor Mgmt For For For Circuit City Inc Ticker Security ID: Meeting Date Meeting Status CC CUSIP9 172737108 06/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara Feigin Mgmt For For For Elect Allen King Mgmt For For For Elect Carolyn Woo Mgmt For For For Elect James Hardymon Mgmt For For For 2 Ratification of Auditor Mgmt For For For Claires Stores Inc Ticker Security ID: Meeting Date Meeting Status CLEKA CUSIP9 179584107 05/24/2007 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the Merger Agreement Mgmt For TNA NA 2 Right to Adjourn Meeting Mgmt For TNA NA Coach Inc Ticker Security ID: Meeting Date Meeting Status COH CUSIP9 189754104 11/02/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lew Frankfort Mgmt For For For Elect Susan Kropf Mgmt For For For Elect Gary Loveman Mgmt For For For Elect Ivan Menezes Mgmt For For For Elect Irene Miller Mgmt For For For Elect Keith Monda Mgmt For For For Elect Michael Murphy Mgmt For For For Elect Jide Zeitlin Mgmt For For For Continental Airlines Inc Ticker Security ID: Meeting Date Meeting Status CAL CUSIP9 210795308 06/12/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Barrack, Jr. Mgmt For For For Elect Kirbyjon Caldwell Mgmt For For For Elect Lawrence Kellner Mgmt For For For Elect Douglas McCorkindale Mgmt For For For Elect Henry Meyer III Mgmt For For For Elect Oscar Munoz Mgmt For For For Elect George Parker Mgmt For For For Elect Jeffrey Smisek Mgmt For For For Elect Karen Williams Mgmt For Withhold Against Elect Ronald Woodard Mgmt For For For Elect Charles Yamarone Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS 3 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATED TO POLITICAL ACTIVITIES 4 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-Based Equity Compensation 5 PLEASE MARK FOR IF STOCK Mgmt Against OWNED BENEFICIALLY Covanta Holding Corporation Ticker Security ID: Meeting Date Meeting Status CVA CUSIP9 22282E102 05/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Barse Mgmt For For For Elect Ronald Broglio Mgmt For For For Elect Peter Bynoe Mgmt For For For Elect Richard Huber Mgmt For For For Elect Anthony Orlando Mgmt For For For Elect William Pate Mgmt For For For Elect Robert Silberman Mgmt For For For Elect Jean Smith Mgmt For For For Elect Clayton Yeutter Mgmt For For For Elect Samuel Zell Mgmt For For For 2 Ratification of Auditor Mgmt For For For Coventry Healthcare Inc Com Ticker Security ID: Meeting Date Meeting Status CVH CUSIP9 222862104 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect L. Dale Crandall Mgmt For Withhold Against Elect Elizabeth Tallett Mgmt For Withhold Against Elect Allen Wise Mgmt For For For 2 Ratification of Auditor Mgmt For For For Cummins Inc Ticker Security ID: Meeting Date Meeting Status CMI CUSIP9 231021106 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. DARNALL 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. DEUTCH 3 ELECTION OF DIRECTOR: Mgmt For For For ALEXIS M. HERMAN 4 ELECTION OF DIRECTOR: F. Mgmt For For For JOSEPH LOUGHREY 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM I. MILLER 6 ELECTION OF DIRECTOR: Mgmt For For For GEORGIA R. NELSON 7 ELECTION OF DIRECTOR: Mgmt For For For THEODORE M. SOLSO 8 ELECTION OF DIRECTOR: CARL Mgmt For For For WARE 9 ELECTION OF DIRECTOR: J. Mgmt For For For LAWRENCE WILSON 10 Ratification of Auditor Mgmt For For For 11 PROPOSAL TO AMEND 2003 Mgmt For For For STOCK INCENTIVE PLAN. 12 PROPOSAL TO AMEND Mgmt For For For RESTATED ARTICLES OF INCORPORATION. Darden Restaurants Inc Ticker Security ID: Meeting Date Meeting Status DRI CUSIP9 237194105 09/15/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Leonard Berry Mgmt For Withhold Against Elect Odie Donald Mgmt For Withhold Against Elect David Hughes Mgmt For Withhold Against Elect Charles Ledsinger, Jr. Mgmt For Withhold Against Elect William Lewis, Jr. Mgmt For Withhold Against Elect Connie Mack, III Mgmt For Withhold Against Elect Andrew Madsen Mgmt For Withhold Against Elect Clarence Otis Jr. Mgmt For Withhold Against Elect Michael Rose Mgmt For Withhold Against Elect Maria Sastre Mgmt For Withhold Against Elect Jack Smith Mgmt For Withhold Against Elect Blaine Sweatt, III Mgmt For Withhold Against Elect Rita Wilson Mgmt For Withhold Against 2 TO APPROVE THE AMENDED Mgmt For For For DARDEN RESTAURANTS, INC. 2 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Majority Vote Standard Dentsply International Inc Ticker Security ID: Meeting Date Meeting Status XRAY CUSIP9 249030107 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paula Cholmondeley Mgmt For For For Elect Michael Coleman Mgmt For For For Elect John Miles II Mgmt For For For Elect W. Keith Smith Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL TO APPROVE Mgmt For For For AMENDMENTS TO THE 2002 EQUITY INCENTIVE PLAN. Dollar Tree Stores Inc Ticker Security ID: Meeting Date Meeting Status DLTR CUSIP9 256747106 06/21/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect H. Ray Compton Mgmt For For For Elect Bob Sasser Mgmt For For For Elect Alan Wurtzel Mgmt For For For 2 SHAREHOLDER PROPOSAL ShrHoldr Against For Against Dover Corp. Ticker Security ID: Meeting Date Meeting Status DOV CUSIP9 260003108 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Benson Mgmt For For For Elect Robert Cremin Mgmt For For For Elect Jean-Pierre Ergas Mgmt For For For Elect Kristiane Graham Mgmt For For For Elect Ronald Hoffman Mgmt For For For Elect James Koley Mgmt For For For Elect Richard Lochridge Mgmt For For For Elect Thomas Reece Mgmt For For For Elect Bernard Rethore Mgmt For For For Elect Michael Stubbs Mgmt For For For Elect Mary Winston Mgmt For For For 2 A SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A SUSTAINABILITY REPORT. 3 TO TRANSACT SUCH OTHER Mgmt For Against Against BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING. Dress Barn Inc Ticker Security ID: Meeting Date Meeting Status DBRN CUSIP9 261570105 11/29/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Usdan Mgmt For Withhold Against Elect Randy L. Pearce Mgmt For Withhold Against Dun & Bradstreet Corp. Ticker Security ID: Meeting Date Meeting Status DNB CUSIP9 26483E100 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Alden Mgmt For For For Elect Christopher Coughlin Mgmt For For For Elect Victor Pelson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVE AN AMENDMENT TO Mgmt For For For THE NON-EMPLOYEE DIRECTORS STOCK INCENTIVE PLAN. Eagle Materials Inc. Ticker Security ID: Meeting Date Meeting Status EXP Cusip 26969P108 07/27/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director F. William Barnett Mgmt For For For Elect Director O.G. Dagnan Mgmt For For For Elect Director David W. Quinn Mgmt For For For 2 Ratify Auditors Mgmt For For For Emulex Corp. Ticker Security ID: Meeting Date Meeting Status ELX CUSIP9 292475209 11/30/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Fred Cox Mgmt For For For Elect Michael Downey Mgmt For For For Elect Bruce Edwards Mgmt For For For Elect Paul Folino Mgmt For For For Elect Robert Goon Mgmt For For For Elect Don Lyle Mgmt For For For Elect James McCluney Mgmt For For For Elect Dean Yoost Mgmt For For For 2 Amendment to the 2005 Equity Mgmt For Against Against Incentive Plan 3 Amendment to the 1997 Stock Mgmt For Against Against Award Plan 4 RATIFICATION OF SELECTION OF Mgmt For For For KPMG LLP AS INDEPENDENT AUDITORS. Enbridge Inc Ticker Security ID: Meeting Date Meeting Status ENB CUSIP9 29250N105 05/02/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect David A. Arledge Mgmt For For For Re-elect James J. Blanchard Mgmt For For For Re-elect J. Lorne Braithwaite Mgmt For For For Re-elect Patrick D. Daniel Mgmt For For For Elect J. Herb England Mgmt For For For Re-elect E. Susan Evans Mgmt For For For Re-elect David A. Leslie Mgmt For For For Re-elect Robert W. Martin Mgmt For For For Re-elect George K. Petty Mgmt For For For Re-elect Charles E. Shultz Mgmt For For For Re-elect Dan C. Tutcher Mgmt For For For 2 Appointment of Auditors and Mgmt For For For Authority to Set Fees 3 Incentive Stock Option Plan and Mgmt For For For Performance Stock Plan Endo Pharmaceuticals Holdings Inc Ticker Security ID: Meeting Date Meeting Status ENDP CUSIP9 29264F205 05/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Delucca Mgmt For For For Elect Michel de Rosen Mgmt For For For Elect George Horner Mgmt For For For Elect Michael Hyatt Mgmt For For For Elect Roger Kimmel Mgmt For For For Elect Peter Lankau Mgmt For For For Elect Clive Meanwell Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE THE COMPANY'S Mgmt For For For 2 Equifax Inc Ticker Security ID: Meeting Date Meeting Status EFX CUSIP9 294429105 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Clendenin Mgmt For For For Elect A. William Dahlberg Mgmt For For For Elect Robert Daleo Mgmt For Withhold Against Elect L. Phillip Humann Mgmt For For For 2 Ratification of Auditor Mgmt For For For F5 Networks Inc Ticker Security ID: Meeting Date Meeting Status FFIV CUSIP9 315616102 03/22/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Deborah Bevier Mgmt For For For Elect Alan Higginson Mgmt For For For Elect John McAdam Mgmt For For For 2 PROPOSAL TO APPROVE AN Mgmt For Against Against AMENDMENT TO 2005 EQUITY INCENTIVE PLAN 3 Ratification of Auditor Mgmt For For For 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE COMPENSATION Fair Isaac Corp. Ticker Security ID: Meeting Date Meeting Status FICDL CUSIP9 303250104 02/12/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect A. George Battle Mgmt For For For Elect Andrew Cecere Mgmt For For For Elect Tony J. Christianson Mgmt For For For Elect Guy R. Henshaw Mgmt For For For Elect Alex W. Hart Mgmt For For For Elect Margaret L. Taylor Mgmt For For For Elect William J. Lansing Mgmt For For For 2 Ratification of Auditor Mgmt For For For Freeport-McMoran Copper & Gold Ticker Security ID: Meeting Date Meeting Status FCXPRA CUSIP9 35671D857 03/14/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to the Certificate of Mgmt For For For Incorporation 2 Approval of the Merger Agreement Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For Freescale Semiconductor Inc Ticker Security ID: Meeting Date Meeting Status FSL CUSIP9 35687M206 11/13/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Freightcar America Ticker Security ID: Meeting Date Meeting Status RAIL CUSIP9 357023100 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Christian Ragot Mgmt For For For Elect William Gehl Mgmt For For For 2 Ratification of Auditor Mgmt For For For Frontier Oil Corp. Commerce Ticker Security ID: Meeting Date Meeting Status FTO CUSIP9 35914P105 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Gibbs Mgmt For For For Elect Douglas Bech Mgmt For For For Elect G. Clyde Buck Mgmt For For For Elect T. Michael Dossey Mgmt For For For Elect James Lee Mgmt For For For Elect Paul Loyd Jr. Mgmt For For For Elect Michael Rose Mgmt For For For 2 Ratification of Auditor Mgmt For For For Genzyme Corp. Ticker Security ID: Meeting Date Meeting Status GZTR CUSIP9 372917104 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Douglas Berthiaume Mgmt For For For Elect Gail Boudreaux Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 3 A PROPOSAL TO APPROVE THE Mgmt For For For 2 4 Amendment to the 1999 Employee Mgmt For For For Stock Purchase Plan 5 Adoption of Majority Voting for the Mgmt For For For Election of Directors 6 A PROPOSAL TO RATIFY THE Mgmt For For For SELECTION OF INDEPENDENT AUDITORS FOR 2007. 7 Shareholder Proposal Regarding ShrHoldr Against Against For Approval of Executive Compensation Global Payments Inc Ticker Security ID: Meeting Date Meeting Status GPN CUSIP9 37940X102 09/27/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Alex Hart Mgmt For For For Elect William Jacobs Mgmt For For For Elect Alan Silberstein Mgmt For For For Elect Ruth Ann Marshall Mgmt For For For Graco Inc Ticker Security ID: Meeting Date Meeting Status GGG CUSIP9 384109104 04/20/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect J. Kevin Gilligan Mgmt For Withhold Against Elect Mark Rauenhorst Mgmt For Withhold Against Elect William Van Dyke Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE EXECUTIVE Mgmt For For For OFFICER ANNUAL INCENTIVE BONUS PLAN Gymboree Corp. Ticker Security ID: Meeting Date Meeting Status GYMB CUSIP9 403777105 06/12/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Blair Lambert Mgmt For For For Elect Daniel Lyle Mgmt For For For 2 Ratification of Auditor Mgmt For For For Hansen Natural Corp. Ticker Security ID: Meeting Date Meeting Status HANS CUSIP9 411310105 11/10/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Rodney C. Sacks Mgmt For Withhold Against Elect Hilton H. Schlosberg Mgmt For Withhold Against Elect Norman C. Epstein Mgmt For Withhold Against Elect Benjamin M. Polk Mgmt For Withhold Against Elect Sydney Selati Mgmt For Withhold Against Elect Harold C. Taber, Jr. Mgmt For Withhold Against Elect Mark S. Vidergauz Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Harley-Davidson Inc Ticker Security ID: Meeting Date Meeting Status HOG CUSIP9 412822108 04/28/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barry Allen Mgmt For For For Elect Richard Beattie Mgmt For For For Elect Judson Green Mgmt For For For 2 Ratification of Auditor Mgmt For For For Harman International Industries Inc Ticker Security ID: Meeting Date Meeting Status HAR CUSIP9 413086109 11/02/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward H. Meyer Mgmt For For For Elect Gina Harman Mgmt For For For Harris Corp. Ticker Security ID: Meeting Date Meeting Status HRS CUSIP9 413875105 10/27/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Terry D. Growcock Mgmt For For For Elect Leslie F. Kenne Mgmt For For For Elect David B. Rickard Mgmt For For For Elect Gregory T. Swienton Mgmt For For For 2 Ratification of Auditor Mgmt For For For Humana Inc Ticker Security ID: Meeting Date Meeting Status HUM CUSIP9 444859102 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 THE ELECTION OF DIRECTOR: Mgmt For For For DAVID A. JONES, JR. 2 THE ELECTION OF DIRECTOR: Mgmt For For For FRANK A. D AMELIO. 3 THE ELECTION OF DIRECTOR: Mgmt For For For W. ROY DUNBAR. 4 THE ELECTION OF DIRECTOR: Mgmt For For For KURT J. HILZINGER. 5 THE ELECTION OF DIRECTOR: Mgmt For For For MICHAEL B. MCCALLISTER. 6 THE ELECTION OF DIRECTOR: Mgmt For For For JAMES J. O BRIEN. 7 THE ELECTION OF DIRECTOR: Mgmt For For For W. ANN REYNOLDS, PH.D. 8 THE ELECTION OF DIRECTOR: Mgmt For For For JAMES O. ROBBINS. 9 Ratification of Auditor Mgmt For For For Hydril Ticker Security ID: Meeting Date Meeting Status HYDL CUSIP9 448774109 05/02/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Idex Corp. Ticker Security ID: Meeting Date Meeting Status IEX CUSIP9 45167R104 04/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ruby Chandy Mgmt For For For Elect Neil Springer Mgmt For For For 2 APPROVAL OF DELOITTE & Mgmt For For For TOUCHE LLP AS AUDITORS OF THE COMPANY. Interdigital Communications Corp. Ticker Security ID: Meeting Date Meeting Status IDCC CUSIP9 45866A105 06/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Roath Mgmt For Withhold Against Elect Robert Shaner Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For Abstain NA International Game Technology Ticker Security ID: Meeting Date Meeting Status IGT CUSIP9 459902102 03/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Neil Barsky Mgmt For For For Elect Robert Bittman Mgmt For For For Elect Richard Burt Mgmt For For For Elect Patti Hart Mgmt For For For Elect Leslie Heisz Mgmt For For For Elect Robert Mathewson Mgmt For For For Elect Thomas Matthews Mgmt For For For Elect Robert Miller Mgmt For For For Elect Frederick Rentschler Mgmt For For For 2 Ratification of Auditor Mgmt For For For JLG Industries Inc Ticker Security ID: Meeting Date Meeting Status JLG CUSIP9 466210101 12/04/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger/Acquisition Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Kinetic Concepts, Inc. Ticker Security ID: Meeting Date Meeting Status KNCI CUSIP9 49460W208 05/22/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Simpson Mgmt For For For Elect Catherine Burzik Mgmt For For For Elect Ronald Dollens Mgmt For For For Elect John Byrnes Mgmt For For For Elect Harry Jacobson, M.D. Mgmt For For For 2 Ratification of Auditor Mgmt For For For L3 Communications Holdings Inc Ticker Security ID: Meeting Date Meeting Status LLL CUSIP9 502424104 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Strianese Mgmt For For For Elect Claude Canizares Mgmt For For For Elect Thomas Corcoran Mgmt For For For Elect Alan Washkowitz Mgmt For For For 2 Ratification of Auditor Mgmt For For For Labor Ready Inc Ticker Security ID: Meeting Date Meeting Status LRW CUSIP9 505401208 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Cooper Mgmt For For For Elect Keith Grinstein Mgmt For For For Elect Thomas McChesney Mgmt For For For Elect Gates McKibbin Mgmt For For For Elect Joseph Sambataro, Jr. Mgmt For For For Elect William Steele Mgmt For For For Elect Robert Sullivan Mgmt For For For Elect Craig Tall Mgmt For For For 2 Ratification of Auditor Mgmt For For For Laboratory Corp American Ticker Security ID: Meeting Date Meeting Status LH CUSIP9 50540R409 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Mac Mahon Mgmt For For For Elect Kerrii Anderson Mgmt For For For Elect Jean-Luc Bélingard Mgmt For For For Elect David King Mgmt For For For Elect Wendy Lane Mgmt For For For Elect Robert Mittelstaedt, Jr. Mgmt For For For Elect Arthur Rubenstein Mgmt For For For Elect Bradford Smith Mgmt For For For Elect M. Weikel Mgmt For For For Elect R. Sanders Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For Lam Research Corp. Ticker Security ID: Meeting Date Meeting Status LRCX CUSIP9 512807108 11/02/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James P. Bagley Mgmt For For For Elect David G. Arscott Mgmt For For For Elect Robert M. Berdahl Mgmt For For For Elect Richard J. Elkus, Jr. Mgmt For For For Elect Jack R. Harris Mgmt For For For Elect Grant M. Inman Mgmt For For For Elect Catherine P. Lego Mgmt For For For Elect Stephen G. Newberry Mgmt For For For Elect Seiichi Watanabe Mgmt For For For Elect Patricia S. Wolpert Mgmt For For For 2 PROPOSAL TO APPROVE THE Mgmt For For For AMENDMENT TO THE LAM 2004 EXECUTIVE INCENTIVE PLAN. 3 PROPOSAL TO APPROVE THE Mgmt For For For ADOPTION OF THE LAM 2007 STOCK INCENTIVE PLAN. 4 Ratification of Auditor Mgmt For For For Legg Mason, Inc. Ticker Security ID: Meeting Date Meeting Status LM Cusip 524901105 07/18/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Carl Bildt Mgmt For For For Elect Director John E. Koerner III Mgmt For For For Elect Director Cheryl Gordon Mgmt For For For Krongard Elect Director James E. Ukrop Mgmt For For For Elect Director W. Allen Reed Mgmt For For For 2 Increase Authorized Common Stock Mgmt For For For 3 Amend Omnibus Stock Plan Mgmt For Withhold Against 4 Ratify Auditors Mgmt For For For Lexmark International Group A Ticker Security ID: Meeting Date Meeting Status LXK CUSIP9 529771107 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: PAUL Mgmt For For For J. CURLANDER 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For F. HARDYMON 3 ELECTION OF DIRECTOR: KATHI Mgmt For For For P. SEIFERT 4 ELECTION OF DIRECTOR: JEAN- Mgmt For For For PAUL L. MONTUPET 5 Ratification of Auditor Mgmt For For For Loews Corp Carolina Group Ticker Security ID: Meeting Date Meeting Status LTR CUSIP9 540424207 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ann Berman Mgmt For For For Elect Joseph Bower Mgmt For For For Elect Charles Diker Mgmt For For For Elect Paul Fribourg Mgmt For For For Elect Walter Harris Mgmt For Withhold Against Elect Philip Laskawy Mgmt For For For Elect Gloria Scott Mgmt For For For Elect Andrew Tisch Mgmt For For For Elect James Tisch Mgmt For For For Elect Jonathan Tisch Mgmt For For For 2 RATIFY DELOITTE & TOUCHE LLP Mgmt For For For AS INDEPENDENT AUDITORS 3 Amendment to the Incentive Mgmt For For For Compensation Plan 4 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For CUMULATIVE VOTING 5 Shareholder Proposal Regarding ShrHoldr Against Against For the Production, Promotion and Marketing of Tobacco Products Manitowoc Company Inc Ticker Security ID: Meeting Date Meeting Status MTW CUSIP9 563571108 05/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Virgis Colbert Mgmt For For For Elect Kenneth Krueger Mgmt For For For Elect Robert Stift Mgmt For For For 2 Short-Term Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Marvel Entertainment, Inc. Ticker Security ID: Meeting Date Meeting Status MVL CUSIP9 57383T103 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Morton Handel Mgmt For For For Elect Isaac Perlmutter Mgmt For For For Elect F. Peter Cuneo Mgmt For For For 2 Ratification of Auditor Mgmt For For For McKesson Corporation Ticker Security ID: Meeting Date Meeting Status MCK Cusip 58155Q103 07/26/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Wayne A. Budd Mgmt For For For Elect Director Alton F. Irby III Mgmt For For For Elect Director David M. Lawrence, Mgmt For For For M.D. Elect Director James V. Napier Mgmt For For For 2 Ratify Auditors Mgmt For For For 3 Declassify the Board of Directors ShrHoldr Against For Against Memc Electronic Materials Ticker Security ID: Meeting Date Meeting Status WFR CUSIP9 552715104 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Marren Mgmt For For For Elect William Stevens Mgmt For For For Elect James Williams Mgmt For For For 2 APPROVAL OF AMENDMENT TO Mgmt For Against Against 2001 PLAN. Micron Technology Ticker Security ID: Meeting Date Meeting Status MU CUSIP9 595112103 12/05/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Appleton Mgmt For For For Elect Teruaki Aoki Mgmt For For For Elect James Bagley Mgmt For For For Elect Mercedes Johnson Mgmt For For For Elect Lawrence Mondry Mgmt For For For Elect Gordon Smith Mgmt For For For Elect Robert Switz Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For 4 TO ACT UPON A SHAREHOLDER ShrHoldr Against For Against PROPOSAL IF PROPERLY PRESENTED AT THE MEETING Moodys Corp. Ticker Security ID: Meeting Date Meeting Status MCO CUSIP9 615369105 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Basil Anderson Mgmt For For For Elect Raymond McDaniel, Jr. Mgmt For For For 2 Amendment to 2001 Key Mgmt For For For Employees' Stock Incentive Plan 3 Ratification of Auditor Mgmt For For For 4 STOCKHOLDER PROPOSAL TO ShrHoldr Against For Against ELECT EACH DIRECTOR ANNUALLY. MSC Industrial Direct Ticker Security ID: Meeting Date Meeting Status MSM CUSIP9 553530106 01/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mitchell Jacobson Mgmt For For For Elect David Sandler Mgmt For For For Elect Charles A. Boehlke Mgmt For For For Elect Roger Fradin Mgmt For For For Elect Denis Kelly Mgmt For For For Elect Raymond Langton Mgmt For For For Elect Philip R. Peller Mgmt For For For 2 Amendment to the 1995 Stock Mgmt For For For Option Plan 3 Amendment to the 1998 Stock Mgmt For For For Option Plan 4 Amendment to the 2001 Stock Mgmt For For For Option Plan 5 Ratification of Auditor Mgmt For For For 6 Transaction of Other Business Mgmt For Against Against National Oilwell Varco Inc Ticker Security ID: Meeting Date Meeting Status NOV CUSIP9 637071101 06/05/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ben Guill Mgmt For For For Elect Roger Jarvis Mgmt For For For Elect Eric Mattson Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS. Network Appliance Corp. Ticker Security ID: Meeting Date Meeting Status NTAP CUSIP9 64120L104 08/31/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel Warmenhoven Mgmt For For For Elect Donald Valentine Mgmt For For For Elect Jeffry Allen Mgmt For For For Elect Carol Bartz Mgmt For For For Elect Alan Earhart Mgmt For For For Elect Edward Kozel Mgmt For For For Elect Mark Leslie Mgmt For For For Elect Nicholas Moore Mgmt For For For Elect George Shaheen Mgmt For For For Elect Robert Wall Mgmt For For For 2 Amendment to the 1999 Stock Mgmt For Against Against Option Plan 3 Amendment to the Automatic Option Mgmt For Against Against Grant Program 4 Amendment to the Employee Stock Mgmt For For For Purchase Plan 5 Ratification of Auditor Mgmt For For For Newell Rubbermaid Inc Ticker Security ID: Meeting Date Meeting Status NWL CUSIP9 651229106 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Scott Cowen Mgmt For Withhold Against Elect Cynthia Montgomery Mgmt For Withhold Against Elect Gordon Sullivan Mgmt For Withhold Against Elect Michael Todman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding a ShrHoldr Against For Against Simple Majority Vote 4 Shareholder Proposal Regarding a ShrHoldr Against For Against Majority Voting Standard Nutrisytem Inc Ticker Security ID: Meeting Date Meeting Status NTRI CUSIP9 67069D108 05/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ian Berg Mgmt For For For Elect Robert Bernstock Mgmt For For For Elect Michael DiPiano Mgmt For For For Elect Michael Hagan Mgmt For For For Elect Warren Musser Mgmt For Withhold Against Elect Brian Tierney Mgmt For For For Elect Stephen Zarrilli Mgmt For For For Nuveen Investments Inc Ticker Security ID: Meeting Date Meeting Status JNC CUSIP9 67090F106 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Amboian Mgmt For For For Elect Willard Boyd Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For SELECTION OF KPMG LLP AS INDEPENDENT AUDITORS FOR NVR Inc Ticker Security ID: Meeting Date Meeting Status NVRWS CUSIP9 62944T105 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Manuel Johnson Mgmt For For For Elect David Preiser Mgmt For For For Elect Paul Whetsell Mgmt For For For Elect John Toups Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to Restated Articles of Mgmt For For For Incorporation Omnivision Technologies Inc Ticker Security ID: Meeting Date Meeting Status OVTI CUSIP9 682128103 09/28/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joseph Jeng Mgmt For Withhold Against Elect Dwight Steffensen Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Parker-Hannifin Corp. Ticker Security ID: Meeting Date Meeting Status PH CUSIP9 701094104 10/25/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert J. Kohlhepp Mgmt For For For Elect Giulio Mazzalupi Mgmt For For For Elect Klaus-Peter Muller Mgmt For For For Elect Markos I. Tambakeras Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 A SHAREHOLDER PROPOSAL TO ShrHoldr Against For Against DECLASSIFY THE ELECTION OF DIRECTORS. Paychex Inc Ticker Security ID: Meeting Date Meeting Status PAYX CUSIP9 704326107 10/05/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: B. Mgmt For For For THOMAS GOLISANO 2 ELECTION OF DIRECTOR: DAVID Mgmt For For For J.S. FLASCHEN 3 ELECTION OF DIRECTOR: Mgmt For For For PHILLIP HORSLEY 4 ELECTION OF DIRECTOR: Mgmt For For For GRANT M. INMAN 5 ELECTION OF DIRECTOR: Mgmt For For For PAMELA A. JOSEPH 6 ELECTION OF DIRECTOR: Mgmt For For For JONATHAN J. JUDGE 7 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH M. TUCCI Phillips Van Heusen Corp. Ticker Security ID: Meeting Date Meeting Status PVH CUSIP9 718592108 06/19/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mary Baglivo Mgmt For For For Elect Emanuel Chirico Mgmt For For For Elect Edward Cohen Mgmt For For For Elect Joseph Fuller Mgmt For For For Elect Margaret Jenkins Mgmt For For For Elect Bruce Maggin Mgmt For For For Elect V. James Marino Mgmt For For For Elect Henry Nasella Mgmt For For For Elect Rita Rodriguez Mgmt For For For Elect Craig Rydin Mgmt For For For 2 APPOINTMENT OF AUDITORS. Mgmt For For For Plains Exploration & Production Company Ticker Security ID: Meeting Date Meeting Status PXP CUSIP9 726505100 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Flores Mgmt For For For Elect Isaac Arnold, Jr. Mgmt For For For Elect Alan R. Buckwalter, III Mgmt For For For Elect Jerry Dees Mgmt For For For Elect Tom Delimitros Mgmt For For For Elect Robert Gerry III Mgmt For For For Elect John Lollar Mgmt For For For 2 Amendment to the 2004 Stock Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Polycom Inc Ticker Security ID: Meeting Date Meeting Status PLCM CUSIP9 73172K104 05/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Hagerty Mgmt For For For Elect Michael Kourey Mgmt For For For Elect Betsy Atkins Mgmt For For For Elect John Seely Brown Mgmt For Withhold Against Elect David DeWalt Mgmt For For For Elect Durk Jager Mgmt For For For Elect John Kelley, Jr. Mgmt For For For Elect William A. Owens Mgmt For For For Elect Kevin Parker Mgmt For For For 2 TO APPROVE POLYCOM S Mgmt For For For AMENDED AND RESTATED PERFORMANCE BONUS PLAN. 3 Ratification of Auditor Mgmt For For For Precision Industries Castparts Corp. Ticker Security ID: Meeting Date Meeting Status PCP CUSIP9 740189105 08/16/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mark Donegan Mgmt For For For Elect Vernon Oechsle Mgmt For For For 2 Increase in Authorized Common Mgmt For For For Stock 3 REAPPROVING THE 2001 STOCK Mgmt For For For INCENTIVE PLAN Putnam Prime Money Market Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746763416 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Quanta Services Inc Ticker Security ID: Meeting Date Meeting Status PWR CUSIP9 74762E102 05/24/2007 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Ball Mgmt For TNA NA Elect John Colson Mgmt For TNA NA Elect Ralph DiSibio Mgmt For TNA NA Elect Bernard Fried Mgmt For TNA NA Elect Louis Golm Mgmt For TNA NA Elect Worthing Jackman Mgmt For TNA NA Elect Bruce Ranck Mgmt For TNA NA Elect Gary Tucci Mgmt For TNA NA Elect John Wilson Mgmt For TNA NA Elect Pat Wood, III Mgmt For TNA NA 2 Ratification of Auditor Mgmt For TNA NA 3 APPROVAL OF THE QUANTA Mgmt For TNA NA SERVICES, INC. 2007 STOCK INCENTIVE PLAN Respironics Inc Ticker Security ID: Meeting Date Meeting Status RESP CUSIP9 761230101 11/14/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joseph C. Lawyer Mgmt For Withhold Against Elect Sean C. McDonald Mgmt For Withhold Against Elect Mylle H. Mangum Mgmt For Withhold Against Elect John C. Miles, II Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 2007 Employee Stock Purchase Mgmt For For For Plan Sherwin-Williams Company Ticker Security ID: Meeting Date Meeting Status SHW CUSIP9 824348106 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Arthur Anton Mgmt For For For Elect James Boland Mgmt For For For Elect Christopher Connor Mgmt For For For Elect Daniel Evans Mgmt For For For Elect David Hodnik Mgmt For For For Elect Susan Kropf Mgmt For For For Elect Robert Mahoney Mgmt For For For Elect Gary McCullough Mgmt For For For Elect A. Malachi Mixon, III Mgmt For For For Elect Curtis Moll Mgmt For For For Elect Richard Smucker Mgmt For For For 2 APPROVAL OF THE 2007 Mgmt For For For EXECUTIVE PERFORMANCE BONUS PLAN 3 Ratification of Auditor Mgmt For For For Snap-On Inc Ticker Security ID: Meeting Date Meeting Status SNA CUSIP9 833034101 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Fiedler Mgmt For For For Elect W. Dudley Lehman Mgmt For For For Elect Edward Rensi Mgmt For For For 2 Ratification of Auditor Mgmt For For For Staples Inc Ticker Security ID: Meeting Date Meeting Status SPLS CUSIP9 855030102 06/11/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Basil Anderson Mgmt For For For Elect Arthur Blank Mgmt For Withhold Against Elect Mary Elizabeth Burton Mgmt For For For Elect Gary Crittenden Mgmt For For For Elect Rowland Moriarty Mgmt For For For Elect Robert Nakasone Mgmt For For For Elect Ronald Sargent Mgmt For For For Elect Martin Trust Mgmt For For For Elect Vijay Vishwanath Mgmt For For For Elect Paul Walsh Mgmt For For For 2 Adoption of Majority Vote for Mgmt For For For Election of Directors 3 Ratification of Auditor Mgmt For For For 4 TO ACT ON A SHAREHOLDER ShrHoldr Against Against For PROPOSAL ON SIMPLE MAJORITY VOTING. Steelcase Inc Ticker Security ID: Meeting Date Meeting Status SLCA CUSIP9 858155203 06/21/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Hackett Mgmt For Withhold Against Elect David Joos Mgmt For Withhold Against Elect P. Craig Welch, Jr. Mgmt For Withhold Against 2 APPROVAL OF THE STEELCASE Mgmt For For For INC. MANAGEMENT INCENTIVE PLAN 3 APPROVAL OF THE STEELCASE Mgmt For For For INC. INCENTIVE COMPENSATION PLAN Synovus Financial Corp. Ticker Security ID: Meeting Date Meeting Status SNV CUSIP9 87161C105 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel Amos Mgmt For Withhold Against Elect Richard Anthony Mgmt For Withhold Against Elect James Blanchard Mgmt For Withhold Against Elect Richard Bradley Mgmt For Withhold Against Elect Frank Brumley Mgmt For Withhold Against Elect Elizabeth Camp Mgmt For Withhold Against Elect Gardiner Garrard, Jr. Mgmt For Withhold Against Elect T. Michael Goodrich Mgmt For Withhold Against Elect Frederick Green, III Mgmt For Withhold Against Elect V. Nathaniel Hansford Mgmt For Withhold Against Elect Alfred Jones, III Mgmt For Withhold Against Elect Mason Lampton Mgmt For Withhold Against Elect Elizabeth Ogie Mgmt For Withhold Against Elect H. Lynn Page Mgmt For Withhold Against Elect J. Neal Purcell Mgmt For Withhold Against Elect Melvin Stith Mgmt For Withhold Against Elect William Turner, Jr. Mgmt For Withhold Against Elect James Yancey Mgmt For Withhold Against 2 TO APPROVE THE SYNOVUS Mgmt For For For FINANCIAL CORP. 2007 OMNIBUS PLAN. 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against For Against Director Election by Majority Vote Tempur Pedic International Inc Ticker Security ID: Meeting Date Meeting Status TPX CUSIP9 88023U101 05/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect H. Thomas Bryant Mgmt For For For Elect Francis Doyle Mgmt For For For Elect Peter Hoffman Mgmt For For For Elect Sir Paul Judge Mgmt For For For Elect Nancy Koehn Mgmt For For For Elect Christopher Masto Mgmt For For For Elect P. McLane Mgmt For For For Elect Robert Trussell, Jr. Mgmt For For For 2 RATIFICATION OF ERNST & Mgmt For For For YOUNG LLP AS INDEPENDENT AUDITORS. Teradyne Inc Ticker Security ID: Meeting Date Meeting Status TER CUSIP9 880770102 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edwin Gillis Mgmt For For For Elect Paul J. Tufano Mgmt For For For Elect Patricia Wolpert Mgmt For For For 2 Amendment to the 1996 Employee Mgmt For For For Stock Purchase Plan 3 Adoption of Majority Vote for Mgmt For For For Election of Directors 4 Ratification of Auditor Mgmt For For For Terex Corp. Ticker Security ID: Meeting Date Meeting Status TEX CUSIP9 880779103 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald DeFeo Mgmt For For For Elect G. Chris Andersen Mgmt For For For Elect Paula Cholmondeley Mgmt For For For Elect Don DeFosset Mgmt For For For Elect William Fike Mgmt For For For Elect Donald Jacobs Mgmt For For For Elect David Sachs Mgmt For For For Elect Oren Shaffer Mgmt For For For Elect Helge Wehmeier Mgmt For For For 2 RATIFICATION OF SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 Increase in Authorized Common Mgmt For For For Stock 4 APPROVAL OF AMENDMENT AND Mgmt For For For RESTATEMENT OF TEREX EMPLOYEE STOCK PURCHASE PLAN Thor Industries Inc Ticker Security ID: Meeting Date Meeting Status THO CUSIP9 885160101 12/05/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Neil D. Chrisman Mgmt For Withhold Against Elect Alan Siegel Mgmt For Withhold Against Elect Geoffrey A. Thompson Mgmt For Withhold Against 2 THE APPROVAL OF THE THOR Mgmt For For For INDUSTRIES, INC. 2006 EQUITY INCENTIVE PLAN. Toro Corp. Ticker Security ID: Meeting Date Meeting Status TTC CUSIP9 891092108 03/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Buhrmaster Mgmt For For For Elect Winslow Buxton Mgmt For For For Elect Robert Nassau Mgmt For For For Elect Christopher Twomey Mgmt For For For 2 RE-APPROVE THE TORO Mgmt For For For COMPANY PERFORMANCE SHARE PLAN 3 RATIFY SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM UST Inc Ticker Security ID: Meeting Date Meeting Status UST CUSIP9 902911106 05/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 DECLASSIFICATION OF THE Mgmt For For For BOARD OF DIRECTORS Elect John Barr Mgmt For For For Elect John Clancey Mgmt For For For Elect Patricia Diaz Dennis Mgmt For For For Elect Vincent Gierer, Jr. Mgmt For For For Elect Joseph Heid Mgmt For For For Elect Murray Kessler Mgmt For For For Elect Peter Neff Mgmt For For For Elect Andrew Parsons Mgmt For For For Elect Ronald Rossi Mgmt For For For Elect John Clancey Mgmt For For For Elect Vincent Gierer, Jr. Mgmt For For For Elect Joseph Heid Mgmt For For For 3 Election of Directors Mgmt For For For Varian Medical Systems Inc Ticker Security ID: Meeting Date Meeting Status VAR CUSIP9 92220P105 02/15/2007 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Brown Mgmt For TNA NA Elect R. Andrew Eckert Mgmt For TNA NA Elect Mark Laret Mgmt For TNA NA Elect Kent Thiry Mgmt For TNA NA 2 Amendment to 2005 Omnibus Stock Mgmt For TNA NA Plan 3 Amendment to Management Mgmt For TNA NA Incentive Plan 4 Ratification of Auditor Mgmt For TNA NA Wabtec Corp. Ticker Security ID: Meeting Date Meeting Status WAB CUSIP9 929740108 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert J. Brooks Mgmt For For For Elect William Kassling Mgmt For For For Elect Albert Neupaver Mgmt For For For Waters Corp. Ticker Security ID: Meeting Date Meeting Status WAT CUSIP9 941848103 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joshua Bekenstein Mgmt For For For Elect Michael Berendt Mgmt For For For Elect Douglas Berthiaume Mgmt For For For Elect Edward Conard Mgmt For For For Elect Laurie Glimcher Mgmt For For For Elect Christopher Kuebler Mgmt For For For Elect William Miller Mgmt For For For Elect JoAnn Reed Mgmt For For For Elect Thomas Salice Mgmt For For For 2 Ratification of Auditor Mgmt For For For Websense Inc Ticker Security ID: Meeting Date Meeting Status WBSN CUSIP9 947684106 06/05/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Carrington Mgmt For For For Elect Gary Sutton Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Wellcare Health Plans Inco Ticker Security ID: Meeting Date Meeting Status WCG CUSIP9 94946T106 06/12/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Alif Hourani Mgmt For For For Elect Neal Moszkowski Mgmt For For For 2 Ratification of Auditor Mgmt For For For Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain.  Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain. ' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against. ' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Vista Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 13, 2007
